Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of May 31,
2008, by and between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability
company (“Landlord”), and EXELIXIS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 14, 2007 (the “Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 66,000 rentable square feet (“Premises”) in
a building located at 249 East Grand Avenue, South San Francisco, California.
The Premises are more particularly described in the Lease. Capitalized terms
used herein without definition shall have the meanings defined for such terms in
the Lease.

B. Landlord has caused the Premises to be re-measured pursuant to Section 6 of
the Lease and determined, pursuant to such re-measurement, that the Premises is
approximately 71,746 rentable square feet and that the Building is 129,501
rentable square feet.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, revise the definitions of Premises, Rentable Area
of the Premises, Rentable Area of Building, Rentable Area of Project and
Tenant’s Share of the Building to reflect the rentable square footage of the
Premises and the Building as re-measured.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Premises. The defined term “Premises” on page 1 of the Lease is hereby
deleted in its entirety and replaced with the following:

“Premises: The third and fourth floor of the Building, containing approximately
68,738 rentable square feet and the server room on the first floor of the
Building, containing approximately 3,008 rentable square feet, all as shown on
Exhibit A, together with the non-exclusive right to use the Common Areas,
including, without limitation, the Building’s loading dock.”

 

2. Rentable Area of Premises. The defined term “Rentable Area of Premises” on
page 1 of the Lease is hereby deleted in its entirety and replaced with the
following:

“Rentable Area of Premises: 71,746 sq. ft.”

 

3. Rentable Area of Building. The defined term “Rentable Area of Building” on
page 1 of the Lease is hereby deleted in its entirety and replaced with the
following:

“Rentable Area of Building: 129,501 sq. ft.”

 

4. Rentable Area of Project. The defined term “Rentable Area of Project” on page
1 of the Lease is hereby deleted in its entirety and replaced with the
following:

“Rentable Area of Project: 129,501 sq. ft., subject to adjustment as provided
for in Section 6 hereof.”

LOGO [g33570img001.jpg]



--------------------------------------------------------------------------------

5. Tenant’s Share of the Building. The defined term “Tenant’s Share of the
Building” on page 1 of the Lease is hereby deleted in its entirety and replaced
with the following:

“Tenant’s Share of the Building: 55.40%”

 

6. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

LOGO [g33570img001.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

LANDLORD:     ARE-SAN FRANCISCO NO. 12, LLC,
a Delaware limited liability company.     By:   ALEXANDRIA REAL ESTATE EQUITIES,
L.P., a Delaware limited partnership, managing member       By:   ARE-QRS CORP.,
a Maryland Corporation,
general partner           By:   /s/ Eric S. Johnson           Its:   Assistant
Vice President
Real Estate Legal Affairs

 

TENANT:     EXELIXIS, INC.,
a Delaware corporation       By:   /s/ George A. Scangos       Its:   President
and Chief Executive Officer

LOGO [g33570img001.jpg]